Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of manslaughter in the first degree (Penal Law § 125.20 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Upon our review of the record, we conclude that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The contention of defendant that the evidence is insufficient to prove that he intended to cause serious physical injury is not preserved for our review (see, People v Gray, 86 NY2d 10, 19; People v Davis, 229 AD2d 969, lv denied 88 NY2d 1020). In any event, the proof of guilt is legally sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Bleakley, supra, at 495). The sentence imposed is neither unduly harsh nor severe. We have reviewed the contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Manslaughter, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.